                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TAMISHA HODGE                                                                           PLAINTIFF

v.                                                            CIVIL ACTION NO. 1:19-CV-8-RP

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                                       FINAL JUDGMENT

       Plaintiff Tamisha Hodge filed suit under 42 U.S.C. § 1383(c) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for

supplemental security income. Docket 1. The parties have consented to entry of final judgment

by the United States Magistrate Judge under the provision of 28 U.S.C. § 636(c), with any appeal

to the Court of Appeals for the Fifth Circuit. Docket 14. The Court, having considered the

record, the administrative transcript, the briefs of the parties, and the applicable law, finds as

follows:

       The Commissioner’s decision is not supported by substantial evidence because the ALJ

failed – either when evaluating the severity of Plaintiff’s diabetes or when assigning an RFC – to

address examining physician Dr. Bullwinkle’s opinion that Plaintiff is limited to occasional

handling, fingering, and feeling with both hands due to her diabetic peripheral neuropathy. Under

Social Security Rulings 83-14 and 85-15, bilateral manual dexterity, specifically fingering, is

required for the bulk of unskilled sedentary jobs. Without mentioning Dr. Bullwinkle’s subject

opinion, the ALJ in this case assigned a sedentary RFC and concluded Plaintiff could frequently

handle and finger. Either the ALJ did not consider the subject opinion or he considered but

rejected it without explanation, in either of which case remand is appropriate pursuant to

Kneeland v. Berryhill, 830 F.3d 749, 761 (5th Cir. 2017). An ALJ’s failure to address an
examining physician’s medical opinion is not harmless where, as here, the RFC and therefore the

number of jobs available at step five likely would have been different if the opinion had been

given weight. Kneeland, 830 F.3d at 761.

       The Commissioner’s decision is reversed and remanded for a reevaluation of Plaintiff’s

application, and if the decision is to deny benefits, the ALJ must address and explain the reasons

for rejecting any medical opinion of a treating or examining physician that, if given weight,

would affect the RFC.

       SO ORDERED, this the 25th day of September, 2019.

                                             /s/ Roy Percy
                                             UNITED STATES MAGISTRATE JUDGE
